Wheeler, J.
The insertion in the agreement, of the words “ for no consideration,” is significant of a fraudulent purpose on the part of the defendant in preparing the agreement; and taken in connexion with the evidence, sufficiently shows a deliberate, premeditated design to deceive, impose upon and overreach the plaintiff; that the defendant purposely induced the belief on the part of the plaintiff that he would abide by and perform his agreement, when he was providing the means to evade and avoid its performance. The evidence of fraud upon the face of the instrument itself, was sufficient to let in parol proof that, in fact, there was a good consideration, notwithstanding the expression to the contrary, and to entitle the plaintiff to prove the real transaction and facts of the case. It is plainly enough to be gathered from the evidence, that it was a part of the contract respecting the division of the land, and was to be taken and considered as a component part of *506the one and the same transaction and contract; and it was supported by a. good and sufficient consideration arising out of that contract. The plaintiff was well entitled to recover ■apon it, and there is no error in the judgment.
Judgment affirmed.